DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.           The terminal disclaimer filed on 01/03/2022 has been approved and recorded. 

                                                                      Allowable Subject Matter
3. 	Claims 1, 3-4, 6-14 are allowed.
                                                                      Reasons for Allowance
4.          The following is an examiner's statement of reasons for allowance:	
5.    Regarding claims 1, 3, 8-14 the prior art failed to disclose or reasonably suggest a second device isolation region in the substrate below the floating diffusion region and doped with impurities having a first conductivity, wherein the first device isolation region is spaced apart from the second side surface of the transfer gate, wherein the substrate and the first device isolation region are doped with impurities having [[a]]the first conductivity, and wherein a first impurity concentration of the first device isolation region is greater than a second impurity concentration of the substrate, and wherein a third impurity concentration of the second device isolation region is equal to the first impurity concentration of the first device isolation region.

6.         Regarding claims 4, 6 and 7, the prior art failed to disclose or reasonably suggest a floating diffusion region in the substrate and adjacent to the first sub-transfer gate and the second sub-transfer gate[[,]]: and a first impurity doped region in the substrate and overlapping the first and second sub- transfer gates, wherein the first device isolation region and the sub-isolation region are spaced apart from the floating diffusion region, wherein the substrate, the first device isolation region, and the first 

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899